As filed with the Securities and Exchange Commission onOctober 18, 2012 1933 Act Registration No. 333-71703 1940 Act Registration No. 811-09221 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 22 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 24 [X] The Community Reinvestment Act Qualified Investment Fund (Exact Name of Registrant as Specified in Charter) 2500 Weston Road Suite 101 Weston, Florida33331 (Address of Principal Executive Offices) 877-272-1977 Registrant's Telephone Number, including area code Michael P. Malloy, Esquire Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, Pennsylvania19103 (Name and Address of Agent for Service) It is proposed that this post-effective amendment will become effective (check appropriate box) [X] Immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [] This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. EXPLANATORY NOTE This Post-Effective Amendment No.22 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.21 filedSeptember 27, 2012,and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No.22 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of West Chester and Commonwealth of Pennsylvania on the18th of October, 2012. The Community Reinvestment Act Qualified Investment Fund Registrant /s/ David K. Downes David K. Downes President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacity and on the date indicated. Signature Title Date /s/ David K. Downes President October 18,2012 David K. Downes /s/ Joseph H. Hastings Treasurer October 18,2012 Joseph H. Hastings *John E. Taylor Trustee and Chairman October 18,2012 John E. Taylor *Burton Emmer Trustee October 18,2012 Burton Emmer *Irvin M. Henderson Trustee October 18,2012 Irvin M. Henderson *Robert Orrin Lehrman Trustee October 18,2012 Robert Orrin Lehrman *Heinz Riehl Trustee October 18,2012 Heinz Riehl /s/ David K. Downes *By: David K. Downes Attorney-in-Fact EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
